

EXHIBIT 10.2
Wits Basin Precious Minerals Inc.
Stock Option Agreement
(Non-Statutory)
 
This stock option agreement is effective as of May 29, 2008 between Stephen D.
King (“Executive”), and Wits Basin Precious Minerals Inc., a Minnesota
corporation (the “Company”).
 
Background


A. The Company desires to induce Executive to continue to serve the Company as
an executive.
 
B. The Company has adopted the 2007 Stock Incentive Plan (the “Plan”) pursuant
to which shares of common stock of the Company have been reserved for issuance
under the Plan.
 
Now, Therefore, the parties hereto agree as follows:
 
1. Incorporation by Reference. The terms of the Plan, a copy of which has been
delivered to Executive, are hereby incorporated herein and made a part hereof by
reference as if set forth in full. In the event of any conflict or inconsistency
between the provisions of this Agreement and those of the Plan, the provisions
of the Plan shall govern and control.
 
2. Grant of Option; Purchase Price. Subject to the terms and conditions herein
set forth, the Company hereby irrevocably grants from the Plan to Executive the
right and option, hereinafter called the “Option”, to purchase all or any part
of an aggregate of 2,000,000 shares of common stock of the Company (the
“Shares”) at the price per Share of $0.20.
 
3. Exercise and Vesting of Option. The Option shall be exercisable only to the
extent that all, or any portion thereof, has vested in the Executive. Except as
provided in Paragraphs 4 and 5 below, the right to purchase the Shares subject
to the Option shall vest pro rata in three annual installments beginning on
May 1, 2009, and continuing each year thereafter until the Option is fully
vested (the “Annual Installments”), as set forth in the following schedule, so
long as Executive continues to be employed by the Company (each such date is
hereinafter referred to singularly as a “Vesting Date” and collectively as
“Vesting Dates”):
 
Total Shares Subject
to Vesting Date
 
 
Vesting Date
     
666,667
 
May 29, 2009
666,667
 
May 29, 2010
666,666
 
May 29, 2011



4. Acceleration of Vesting. Notwithstanding the above, all of the Shares will
become immediately vested if the closing sale price of the Company’s common
stock (as quoted on the OTCBB or an exchange) remains at or above $1.00 per
share for 30 trading days. Additionally, the entire unvested portion of the
Option will immediately vest upon Executive’s death, upon the occurrence of a
Change in Control (as defined below), or upon the Company’s termination of
Executive for any reason except for Cause (as defined in the employment
agreement between the Company and Executive dated on the date hereof). “Change
in Control” means (i) the acquisition, directly or indirectly by any person (as
such term is defined in Section 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended), in one transaction or a series of related
transactions, of securities of the Company representing in excess of 50% or more
of the combined voting power of the Company's then outstanding securities or
(ii) the disposition by the Company (whether direct or indirect, by sale of
assets or stock, merger, consolidation or otherwise) of all or substantially all
of its business and/or assets in one transaction or series of related
transactions (other than a merger effected exclusively for the purpose of
changing the domicile of the Company).
 


--------------------------------------------------------------------------------





 
5. Term of Option. To the extent vested, and except as otherwise provided in
this agreement, the Option shall be exercisable for 10 years from the date of
this agreement; provided, however, that in the event Executive ceases to be
employed by the Company, for any reason or no reason, with or without cause,
Executive or his/her legal representative shall have one year from the date of
such termination of his/her position as an executive to exercise any part of the
Option then vested. Upon the expiration of that one year period, or, if earlier,
upon the expiration date of the Option as set forth above, the Option shall
terminate and become null and void.
 
6. Reduction in Shares Due to Listing. In the event the Company attempts to
obtain listing of its common stock on a stock exchange and such stock exchange,
as a condition to listing (to be determined in the sole discretion of the board
of directors of the Company), requires that the Company reduce the number of
Shares issued to Executive hereunder, the Company shall be entitled to reduce
the number of Shares issued hereunder accordingly to obtain listing on that
exchange, provided that the Shares are not then vested.
 
7. Rights of Option Holder. Executive, as holder of the Option, shall not have
any of the rights of a shareholder with respect to the Shares covered by the
Option except to the extent that one or more certificates for such Shares shall
be delivered to him or her upon the due exercise of all or any part of the
Option.
 
8. Transferability. The Option shall not be transferable except to the extent
permitted by the Plan.
 
9. Securities Law Matters. Executive acknowledges that the Shares to be received
by him upon exercise of the Option may have not been registered under the
Securities Act of 1933 or the Blue Sky laws of any state (collectively, the
“Securities Acts”). If such Shares have not been so registered, Executive
acknowledges and understands that the Company is under no obligation to
register, under the Securities Acts, the Shares received by him or to assist him
in complying with any exemption from such registration if he should at a later
date wish to dispose of the Shares. Executive acknowledges that if not then
registered under the Securities Acts, the Shares shall bear a legend restricting
the transferability thereof, such legend to be substantially in the following
form:
 
“The shares represented by this certificate have not been registered or
qualified under federal or state securities laws. The shares may not be offered
for sale, sold, pledged or otherwise disposed of unless so registered or
qualified, unless an exemption exists or unless such disposition is not subject
to the federal or state securities laws, and the Company may require that the
availability or any exemption or the inapplicability of such securities laws be
established by an opinion of counsel, which opinion of counsel shall be
reasonably satisfactory to the Company.”
 
10. Executive Representations. Executive hereby represents and warrants that
Executive has reviewed with his or her own tax advisors the federal, state, and
local tax consequences of the transactions contemplated by this agreement.
Executive is relying solely on such advisors and not on any statements or
representation of the Company or any of its agents. Executive understands that
he or she will be solely responsible for any tax liability that may result to
him or her as a result of the transactions contemplated by this agreement. The
Option, if exercised, will be exercised for investment and not with a view to
the sale or distribution of the Shares to be received upon exercise thereof.

2

--------------------------------------------------------------------------------





 
11. Notices. All notices and other communications provided in this agreement
will be in writing and will be deemed to have been duly given when received by
the party to whom it is directed at the following addresses:
 
If to the Company:
 
Wits Basin Precious Minerals Inc.
900 IDS Center
80 South Eighth Street
Minneapolis, MN 55402
Attn: Chief Financial Officer
If to Executive:
 
Stephen D. King



12. General.
 
(a) The Option is granted pursuant to the Plan and is governed by the terms
thereof. The Company shall at all times during the term of the Option reserve
and keep available such number of Shares as will be sufficient to satisfy the
requirements of this agreement.
 
(b) Nothing herein expressed or implied is intended or shall be construed as
conferring upon or giving to any person, firm, or corporation other than the
parties hereto, any rights or benefits under or by reason of this agreement.
 
(c) Each party hereto agrees to execute such further documents as may be
necessary or desirable to effect the purposes of this agreement.
 
(d) This agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement. Signatures delivered electronically or via facsimile shall be valid
and binding to the same extent as original signatures.
 
(e) This agreement, in its interpretation and effect, shall be governed by the
laws of the State of Minnesota applicable to contracts executed and to be
performed therein.
 
Signatures appear on next page

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this stock option agreement as
of the date first written above.
 

 
EXECUTIVE:
         
/s/ Stephen D. King
   
Name: Stephen D. King
         
WITS BASIN PRECIOUS MINERALS INC.
           
By:
/s/ Mark D. Dacko
   
Its:
Chief Financial Officer
 


4

--------------------------------------------------------------------------------


 